DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-11 are allowed.

	Although, the art in question disclose of a management server comprising: a memory; and 5at least one processor configured to implement instructions stored in the memory, wherein the at least one processor is configured to: control, by use of a first database, a first audio client system that includes a first speaker and a second speaker, the first database including a standard characteristic impedance is obtained (fig.1-2 (10); par [23]) and acquire a new impedance associated with the first speaker and compared the new impedance with standard impedance  to determine a condition of the first speaker, based on a result of the comparison, and update, based on the condition of the first speaker, the first standard characteristic impedance of the first database, using the new 20first characteristic impedance (par [30, 32, 33,35]/the impedance is compared and update).




Similarly, the independent claim(s) 6-7 & 10 with feature of standard characteristic impedance based on statistical processing and condition based on comparison of new characteristic with first standard impedance have been analyzed and allow for same reason as in claim(s) 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654